Dismissed and Memorandum Opinion filed August 11, 2005








Dismissed and Memorandum Opinion filed August 11,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00557-CV
____________
 
SHAWN FISCHER,
Appellant
 
V.
 
CITY OF BAYTOWN, TEXAS, ALLISON
FROEHLICH, and BYRON JONES, Appellees
 

 
On Appeal from the 151st District
Court
Harris County, Texas
Trial Court Cause No.
02-54112
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed February 25,
2005.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On July 11, 2005, notification was transmitted to all parties
of the Court's intent to dismiss the appeal for want of prosecution unless,
within fifteen days, appellant paid or made arrangements to pay for the record
and provided this court with proof of payment. 
See Tex. R. App. P.
37.3(b).




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 11, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.